Citation Nr: 0505724	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  02-14 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.  

2.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to special monthly compensation based on the 
need of aid and attendance of another person or on the basis 
of being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from September 2001, November 2002, and 
February 2003 rating decisions by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The veteran 
testified at a Board hearing at the RO in July 2004.  
Additional evidence was received from the veteran with a 
written waiver of preliminary RO review. 

This peripheral neuropathy issues and the sleep apnea issue 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


FINDING OF FACT

The veteran's service-connected disabilities result in a 
disability picture which requires regular personal assistance 
from others to care for most of his daily personal needs and 
to protect him from the hazards and dangers of his daily 
environment.




CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on the need for regular aid and attendance of another 
person have been met.  38 U.S.C.A. § 1114(l), (West 2002); 38 
C.F.R. §§ 3.350, 3.352 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to special monthly compensation based on the need 
of aid and attendance of another person or an the basis of 
being housebound.

Factual Background

In April 2001, a private physician noted that the veteran 
sometimes had trouble applying clothing.

In February 2002, the veteran informed a VA health care 
provider that he was unable to care for himself including 
hygiene after toileting.  

In March 2002, it was noted that the veteran reported that 
his wife had to assist him in dressing, bathing, and personal 
hygiene after bathroom use.  

In August 2002, it was noted that the veteran had recently 
fallen asleep while driving.  A separate VA clinical record 
dated in August 2002 indicated that the veteran was able to 
give himself a sponge bath.  

A January 2003 hospitalization record includes the notation 
that the veteran was independent in all activities of daily 
living.  

The veteran was hospitalized at a VA facility in August 2002.  
There is no indication in these records indicating that the 
veteran required any help with activities of daily living.  
The records indicate that the veteran was able to shower and 
take sponge baths without assistance.  

The veteran was hospitalized in January 2003 without evidence 
that he needed assistance with toileting.  One record, 
however, included the notation that the veteran was taking a 
shower with his wife's assistance.  

A VA Housebound or Aid and Attendance examination was 
conducted in September 2002.  At that time, the veteran 
complained of an inability to care for himself due to 
arthritis, diabetes, and poor vision.  It was specifically 
notated that the veteran had a torn left rotator cuff which 
resulted in decreased strength.  Severe degenerative joint 
disease and internal injury of the right knee was noted as a 
restriction of the lower extremity.  The examiner 
specifically noted that the diabetes mellitus resulted in 
poor vision, arthritis limited the ability of the veteran to 
move, the rotator cuff tear reduced the ability to use the 
left arm and sleep apnea which was aggravating his 
hypertension.  It was noted that the veteran was only able to 
leave the house with the aid of another due to an inability 
to ambulate any significant distance and an inability to 
drive.  The examiner wrote that the veteran needed assistance 
with self-care and hygiene.  

A September 2002 VA clinical record indicates that the 
veteran required assistance with his activities of daily 
living including for personnel hygiene.  Noted problems were 
diabetes mellitus, blurred vision, sleep apnea, obesity, torn 
rotator cuff and degenerative joint disease of the knee.  

In December 2002, the veteran reported that he was no longer 
able to drive due to medication he was taking.  He spent his 
time puttering in the shop but needed his wife with him in 
case he dropped something.  He reported that his wife had to 
quit her job to take care of him including dressing, bathing 
and personal hygiene after bathroom use.  The pertinent 
assessment was that the veteran was dependent on his wife for 
dressing, bathing, meals, toileting and transportation.  

A January 2003 VA clinical record included the notatin that 
the veteran was offered a bath but refused.  He was able to 
perform self-care.  

In July 2003, a VA physician reported that the veteran had 
severe back pain and was unable to perform activities of 
daily living due to his "service connected condition."  

An Aid and Attendance or Housebound examination was conducted 
in July 2003.  It was noted that the veteran had 
significantly reduced range of motion in his shoulders, 
especially the left due to pain and obesity.  He could not 
reach over his head or behind his back.  It was also noted 
that the veteran had severe degenerative joint disease of the 
knees which required the use of a cane.  It was noted that 
recently, the veteran had been limited by severe back pain 
and was largely confined to bed.  The examiner opined that 
the veteran's obesity, in connection with his substantial 
orthopedic impairment rendered him unable to toilet or bath 
independently.  It was opined that the veteran was able, with 
the help of his wife, to leave his home daily.  The examiner 
checked the box indicating that the veteran required the 
daily health care services of skilled provider.  The 
diagnoses were obesity and server degenerative joint disease 
of the spine, shoulders and knees.  

An August 2003 hospitalization record includes the notation 
that the veteran was independent in his activities of daily 
living.  It was noted that the spouse was available for help 
if needed.  

In December 2003, the veteran's spouse submitted a statement 
wherein she reports that she has to help the veteran to dress 
and with showering.  She also reported that she helped with 
his oxygen bottles.  She also had to ride with the veteran 
when he was driving to make sure he does not fall asleep.  

In December 2003, a VA physician wrote that he had completed 
a VA Aid and Attendance examination form in August 2003 
wherein he attested to the fact that the veteran required 
assistance in bathing and peri anal care post defecation as 
of July 2003 due to his size and orthopedic impairments.  

A examination for housebound status or Aid and Attendance was 
conducted in January 2004.  Noted disabilities included 
severe degenerative joint disease and duodenal ulcer of the 
lumbosacral spine, severe degenerative arthritis of the knees 
and a rupture of the left rotator cuff.  Ambulation was 
limited by the above disabilities.  The examiner opined that 
the veteran had difficulty leaving his home for medical 
appointments due to his PTSD.  It was noted that all 
transportation, self-care and hygiene was performed by the 
spouse due to the physical problems, PTSD and obesity.  The 
veteran was able to walk up to one block with a cane.  The 
examiner opined that the veteran needed an attendant.  

A private clinical record dated in May 2004 indicated that 
the veteran reported that he had been driving "a lot."   

Analysis

The veteran is asserting a claim for special monthly pension 
benefits based on the need for regular aid and attendance of 
another person or on account of being housebound.  Generally, 
aid and attendance means helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  38 C.F.R. § 3.351(b).

A veteran is considered in need of regular aid and attendance 
if he: (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or, (3) establishes a factual need for aid and 
attendance under the criteria set forth in § 3.352(a). 38 
C.F.R. § 3.351(c).  There is no competent medical evidence 
that the veteran's condition meets the criteria for special 
monthly pension for blindness and the veteran has not alleged 
such fact pattern.  

There is some evidence of record indicating that the veteran 
had been in a nursing home for a period of time.  The veteran 
discharged himself from the facility.  There is no competent 
evidence of record indicating that the currently is a 
resident in a nursing home or requires institutionalization 
as a result of his service-connected disability.  

Nevertheless, the Board must consider whether the evidence of 
record establishes a factual need for aid and attendance.  
The following criteria are accorded consideration in 
determining the factual need for regular aid and attendance: 
inability of claimant to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 
38 C.F.R. § 3.352(a).

The veteran has alleged that his service-connected 
disabilities prevent him from dressing himself, bathing and 
from attending to his toilet hygiene.  Although there does 
appear to be some inconsistency between private and VA 
medical reports and the reports of VA Aid and Attendance 
examinations, there are a number of references in the 
clinical records wherein it is recorded that the veteran 
reported he had difficulties with the above activities of 
daily living.  It appears that the problem has been to 
differentiate between the impact of the service-connected 
disabilities from the impact of nonservice-connected 
disabilities. 

The Board notes there are reports of Aid and Attendance 
examinations which include the opinion from health care 
professionals that the veteran required the aid and 
attendance of another individual with the activities of daily 
living.  Significantly, however, these reports reference the 
presence of service-connected and nonservice-connected 
disabilities including obesity and a left shoulder disability 
as the genesis for the requirement for aid and attendance.  
Aid and Attendance is based on service-connected disabilities 
only.  

The record includes several VA aid and attendance examination 
reports, including reports dated in July 2003 and January 
2004.  The July 2003 examiner reported that the veteran's 
obesity, in combination with his substantial orthopedic 
impairment, renders the veteran unable to toilet or bathe 
independently.  The Board notes here that the veteran's 
service-connected disabilities include degenerative disc 
disease of the lumbar spine, arthritis of the right knee, 
residuals of a right knee meniscectomy, phlebitis of the 
right leg, peripheral neuropathy of the right and left lower 
extremities, diabetes, and post-traumatic stress disorder 
(PTSD).  

The January 2004 VA examination report also documents 
orthopedic impairment as well as impairment due to morbid 
obesity.  This examiner also noted that the veteran was 
significantly limited by PTSD and that he had difficulty 
leaving home for medical appointments.  The examiner noted 
that all transportation, self-care and hygiene needed to be 
performed by the veteran's wife due to the noted limitations 
exacerbated by the PTSD and morbid obesity.  

Based on the above, the Board believes it clear that the 
veteran does require the regular aid and attendance of 
another person.  The above medical reports as well as several 
other VA and private medical records support such a finding, 
and testimony and written statements from the veteran and 
from his wife are consistent with the medical records.  As 
already noted, the benefit sought has been denied due to the 
fact that nonservice-connected disorders play a role in the 
need for aid and attendance.  

The veteran's representative has offered argument to the 
effect that the veteran's nonservice-connected obesity should 
nevertheless be considered because the obesity is the result 
of diabetes and decreased level of physical activity due to 
the veteran's service-connected orthopedic disabilities.  The 
Board acknowledges the representative's contentions in this 
regard.  However, after reviewing the totality of the 
evidence, the Board does not believe it necessary to consider 
this argument because the Board is able to conclude that even 
if the veteran was not morbidly obese, it would be at least 
as likely as not that he would require the aid and attendance 
of another person due to his service-connected disabilities.  
The VA reports do not clearly differentiate the disorders and 
their impact, but they also do not include clear opinions to 
the effect that the service-connected disabilities alone 
would not result in a need for that aid and attendance of 
another person.  The impairment due to the veteran's service-
connected disabilities appears to be significant as 
illustrated by the combined service-connected rating of 90 
percent and the grant of a total disability rating based on 
individual unemployability.  

The Board believes that the record in this case shows an 
approximate balance of the positive evidence and the negative 
evidence on the question of whether the service-connected 
disabilities require the aid and attendance of another 
person.  In such a situation, all doubt must be resolved in 
the veteran's favor.  38 U.S.C.A. § 5107(b). 

The Board's grant of special monthly compensation benefits 
based on aid and attendance renders moot the claim for 
benefits based on housebound status because benefits based on 
aid and attendance are payable at a higher rate. 

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  However, with regard to the special 
monthly compensation issue, there is no detriment to the 
veteran as a result of any failure to fully comply with VCAA 
in view of the fact that the full benefit sought by the 
veteran is being granted by this decision of the Board.  VCAA 
compliance as to the issues being remanded will be addressed 
in a future decision on the merits of those issues.


ORDER

Entitlement to special monthly compensation based on the need 
of aid and attendance of another person is warranted.  To 
this extent, the appeal is granted. 




REMAND

Review of the claims file reveals apparently contrary VA 
medical reports regarding the possible associate of 
peripheral neuropathy of the upper extremities with the 
veteran's service-connected diabetes.  Specifically, an 
October 2002 VA medical examination report includes an 
opinion by the examiner to the effect that there was no 
etiological relationship between the diabetes and the 
complaints of peripheral neuropathy since the complaints of 
peripheral neuropathy pre-existed the diagnosis of diabetes 
by several years.  However, a November 2002 document includes 
a notation that the veteran had diabetes and associated 
neuropathy.  A December 2002 report includes an assessment of 
new onset of diabetes with neuropathy of the bilateral feet 
greater than the hands.  The Board believes these 
inconsistent reports must be clarified before the Board may 
properly review these appellate issues. 

It appears that the veteran is claiming that his sleep apnea 
may be secondary to his service-connected PTSD.  This is a 
medical question which must be addressed by medical 
personnel, but it does not appear that a VA examination has 
been conducted to address this question.  Appropriate action 
in this regard is necessary before the Board may proceed with 
appellate review of this issue. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for 
appropriate VA examination(s) to 
ascertain the etiology of the claimed 
sleep apnea.  It is imperative that the 
claims files be made available to the 
examiner(s) for review in connection with 
the examination(s).  Any indicated 
special tests or studies should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner(s) should offer an opinion as to 
whether the veteran suffers from sleep 
apnea which is causally related to the 
veteran's active duty service, or 
proximately due to (or aggravated by) the 
service-connected PTSD or medications for 
service-connected disabilities.  

2.  The veteran should be scheduled for 
appropriate VA examination(s) to 
ascertain the association, if any, 
between any current peripheral neuropathy 
of the upper extremities and the 
veteran's service-connected diabetes.  It 
is imperative that the claims files be 
made available to the examiner(s) for 
review in connection with the 
examination(s).  Any indicated special 
tests or studies should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner(s) 
should offer an opinion as to whether the 
veteran suffers from peripheral 
neuropathy of the upper extremities which 
is causally related to the veteran's 
active duty service, or proximately due 
to (or aggravated by) the service-
connected diabetes.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for peripheral neuropathy of 
the upper extremities and for sleep 
apnea.  Both direct and secondary service 
connection theories should be considered.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.   

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

  

	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


